ORDER
This case came before the court for oral argument on September 28, 1993, pursuant to an order directing any party in interest to show cause why the Town of Lincoln’s motion to withdraw its petition for certiorari should not be granted. Said petition asked this court to review a Rhode Island State Board of Elections decision which postponed municipal primary and general elections in the Town of Lincoln.
Pursuant to an order of this court which upheld a decision of the Rhode Island State Board of Elections, an orderly general election was held on June 20, 1993, and candidates assumed office in July. This court, in In re Advisory Opinion To the House of Representatives, 628 A.2d 537 (R.I.1993), upheld the home rule powers of the town, addressed and answered the remaining questions posed by the Town of Lincoln in its petition. Consequently, we grant the motion to withdraw the petition.
*1358All counsel who were present at oral argument supported the town’s motion.
FAY, C.J., did not participate.